                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

JASON M. PARKER,

                        Plaintiff,                   CASE NO. 17-CV-935

vs.

C.O. KNECHT, C.O. SHELBY,
C.O. MARTINI, UNKNOWN NURSE (KCCHS),
and C.O. HOLTERMAN,
,

                        Defendants.


DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT


       Defendants, C.O. Knecht, C.O. Shelby, C.O. Martini, and C.O. Holterman, by their

attorneys Municipal Law & Litigation Group, S.C., hereby moves the Court, the Honorable Lynn

Adelman, presiding, for an Order granting the Defendants’ Motion for Summary Judgment.

       This Motion is made pursuant to Fed. R. Civ. P. 56 and Civil Local Rules 7 and 56 and is

brought upon the ground that the Plaintiff cannot substantiate his claims as a matter of law.

       For purposes of this motion for summary judgment, the Court will accept as true any

factual assertions in the Declarations of Craig Knecht, Franklin Shelby, Jill O’Hanlon, Justin

Miller, Michael Holterman, Pablo Martini, Samantha R. Schmid, Daniel J. Ruth and any other

affidavits submitted in support of this motion, or other admissible documentary evidence unless

Mr. Parker submits his own affidavit or other admissible documentary evidence contradicting the

Defendant’s factual assertions.

       Because the Plaintiff is proceeding pro se in this matter, the texts of the following rules

are provided in accordance with Civil L.R. 56(a)(1)(B):

                                                 1

          Case 2:17-cv-00935-LA Filed 11/01/18 Page 1 of 8 Document 30
FED. R. CIV. P. RULE 56. SUMMARY JUDGMENT

     (c) Procedures.

            (1)    Supporting Factual Positions. A party asserting that a fact cannot
                   be or is genuinely disputed must support the assertion by:

                   (A)     citing to particular parts of materials in the record,
                           including depositions, documents, electronically stored
                           information, affidavits or declarations, stipulations
                           (including those made for purposes of the motion only),
                           admissions, interrogatory answers, or other materials; or

                   (B)     showing that the materials cited do not establish the
                           absence or presence of a genuine dispute, or that an adverse
                           party cannot produce admissible evidence to support the
                           fact.

            (2)    Objection That a Fact Is Not Supported by Admissible Evidence.
                   A party may object that the material cited to support or dispute a
                   fact cannot be presented in a form that would be admissible in
                   evidence.

            (3)    Materials Not Cited. The court need consider only the cited
                   materials, but it may consider other materials in the record.

            (4)    Affidavits or Declarations. An affidavit or declaration used to
                   support or oppose a motion must be made on personal knowledge,
                   set out facts that would be admissible in evidence, and show that
                   the affiant or declarant is competent to testify on the matters stated.

     (d)    When Facts Are Unavailable to the Nonmovant. If a nonmovant shows
            by affidavit or declaration that, for specified reasons, it cannot present
            facts essential to justify its opposition, the court may:

            (1) defer considering the motion or deny it;

            (2) allow time to obtain affidavits or declarations or to take discovery; or

            (3) issue any other appropriate order.

     (e)    Failing to Properly Support or Address a Fact. If a party fails to properly
             support an assertion of fact or fails to properly address another party’s
            assertion of fact as required by Rule 56(c), the court may:

            (1)    give an opportunity to properly support or address the fact;



                                2
  Case 2:17-cv-00935-LA Filed 11/01/18 Page 2 of 8 Document 30
               (2)     consider the fact undisputed for purposes of the motion;

               (3)     grant summary judgment if the motion and supporting materials —
                       including the facts considered undisputed — show that the movant
                       is entitled to it; or

               (4)     issue any other appropriate order.

CIVIL L. R. 56. SUMMARY JUDGMENT.

       (a) Pro Se Litigation.

       (1) If a party is proceeding pro se in civil litigation and the opposing party files a
motion for summary judgment, counsel for the movant must comply with the following
procedure:

               (A) The motion must include a short and plain statement that any factual
       assertion in the movant’s affidavit, declaration, or other admissible documentary
       evidence will be accepted by the Court as being true unless the party
       unrepresented by counsel submits the party’s own affidavit, declaration, or other
       admissible documentary evidence contradicting the factual assertion.

               (B) In addition to the statement required by Civil L. R. 56(a)(1)(A), the
       text to Fed. R. Civ. P. 56 (c),(d), and (e), Civil L. R. 56(a), Civil L. R. 56(b), and
       Civil L. R. 7 must be part of the motion.

        (2) This procedure also applies to motions to dismiss brought pursuant to Fed. R.
Civ. P. 12(b)(6) or motions for judgment on the pleadings pursuant to Fed. R. Civ. P.
12(c) where matters outside the pleadings are presented to the Court.

       (b) Additional Summary Judgment Procedures.

        Motions for summary judgment must comply with Fed R. Civ. P. 56 and Civil L.
R. 7. In addition, with the exception of Social Security reviews, other actions for review
of administrative agency decisions, and other actions in which a judge relieves the parties
of this Rule’s requirements, the following must be met:

       (1)    Moving Party’s Principal Materials in Support of Motion. With each
motion for summary judgment, the moving party must file:

               (A)     a memorandum of law;

               (B)    a statement setting forth any material facts to which all parties
       have stipulated;




                                 3
   Case 2:17-cv-00935-LA Filed 11/01/18 Page 3 of 8 Document 30
               (C)    a statement of proposed material facts as to which the moving
       party contends there is no genuine issue and that entitle the moving party to a
       judgment as a matter of law;
                      (i)     the statement shall consist of short numbered paragraphs,
               including within each paragraph specific references to the affidavits,
               declarations, parts of the record, and other supporting materials relied
               upon to support the fact described in that paragraph;

                    (ii)    a moving party may not file more than 150 separately
              numbered statements of fact;

                      (iii) failure to submit such a statement constitutes grounds for
              denial of the motion; and

               (D)    any affidavits, declarations, and other materials referred to in Fed.
       R. Civ. P. 56(c).

       (2)     Opposing Party’s Materials in Opposition. Each party opposing a
motion for summary judgment must file within 30 days of service of the motion and the
materials required by subsection (b)(1), above:

              (A)     a memorandum of law;

              (B)    a concise response to the moving party’s statement of facts that
       must contain:

                      (i)     a reproduction of each numbered paragraph in the moving
              party’s statement of facts followed by a response to each paragraph,
              including, in the case of any disagreement, specific references to the
              affidavits, declarations, parts of the record, and other supporting materials
              relied upon, and

                      (ii)   a statement, consisting of short numbered paragraphs, of
              any additional facts that require the denial of summary judgment,
              including references to the affidavits, declarations, parts of the record, and
              other supporting materials relied upon to support the facts described in
              that paragraph. A non-moving party may not file more than 100 separately
              numbered statements of additional facts; and

               (C)    any opposing affidavits, declarations, and other materials referred
       to in Fed. R. Civ. P. 56(c).

       (3)     Moving Party’s Materials in Reply. A moving party may file within 14
days of the service of the opposing party’s materials under subsection (b)(2), above:

              (A)     a reply memorandum;



                                 4
   Case 2:17-cv-00935-LA Filed 11/01/18 Page 4 of 8 Document 30
              (B)     a reply to any additional facts submitted by the opposing party
       pursuant to subsection (b)(2) above, in the form prescribed in section (b)(2)(B)(i)
       above; and

               (C)    any affidavits, declarations, and other materials referred to in Fed.
       R. Civ. P. 56(c) submitted in reply.

       (4)    Effect of Uncontroverted Statements of Fact.          The Court will deem
uncontroverted statements of material fact admitted solely for the purpose of deciding
summary judgment.

        (5)     Stipulated Facts.      Parties are encouraged to stipulate to facts. Facts so
stipulated will not count against any party’s allotment of proposed facts and do not
require references to evidentiary support.

       (6)     Citations to Facts in Memoranda. Assertions of fact in the parties’
supporting memoranda must refer to the corresponding numbered paragraph of the
statement of facts, statement of additional facts, or statement of stipulated facts.

        (7)      Prior Leave of Court Required to Increase the Number of
Statements of Fact or Statements of Additional Fact.           A party may not file any
proposed statements of material fact or statements of additional fact in excess of the limit
set forth in this rule unless the Court previously has granted leave upon a showing that an
increase is warranted.

       (8)     Length of Memoranda.

              (A)     A principal memorandum in support of, or opposition to, summary
       judgment must not exceed 30 pages and a reply memorandum must not exceed 15
       pages (excluding any caption, cover page, table of contents, table of authorities,
       and signature block).

               (B)   No memorandum exceeding the page limitations may be filed
       unless the Court previously has granted leave to file an oversized memorandum.

       (9)     Collateral Motions. Collateral motions, such as motions to strike, are
disfavored.

CIVIL L. R. 7. FORM OF MOTIONS AND OTHER PAPERS

       (a)      Form of Motion and Moving Party’s Supporting Papers. Every motion
must state the statue or rule pursuant to which it is made and, except for those brought
under Civil L. R. 7(h) (Expedited Non-Dispositive Motion Practice), must be
accompanied by:




                                 5
   Case 2:17-cv-00935-LA Filed 11/01/18 Page 5 of 8 Document 30
        (1)    a supporting memorandum and, when necessary, affidavits, declarations,
or other papers; or

        (2)    a certificate stating that no memorandum or other supporting papers will
be filed.

       (b)     Non-Moving Party’s Response. For all motions other than those for
summary judgment or those brought under Civil L. R. 7(h) (Expedited Non-Dispositive
Motion Practice), any memorandum and other papers in opposition must be filed within
21 days of service of the motion.

        (c)   Reply. For all motions other than those for summary judgment or those
brought under Civil L. R. 7(h) (Expedited Non-Dispositive Motion Practice), the moving
party may serve a reply memorandum and other papers within 14 days from service of
the response memorandum.

        (d)      Sanction for Noncompliance. Failure to file either a supporting
memorandum or other papers, or a certificate of counsel stating that no memorandum or
other supporting papers will be filed, is sufficient cause for the Court to deny the motion.
Failure to file a memorandum in opposition to a motion is sufficient cause for the Court
to grant the motion. The Court also may impose sanctions under General L. R. 83(f).

       (e)     Oral Argument. The Court will hear oral argument at its discretion.

       (f)     Length of Memoranda. Subject to the limitations of Civil L. R. 7(h)
(Expedited Non-Dispositive Motion Practice) and Civil L. R. 56 (Summary Judgment
Motion Practice), the principal memorandum in support of, or in opposition to, any
motion must not exceed 30 pages and reply briefs must not exceed 15 pages (excluding
any caption, cover page, table of contents, table of authorities, and signature block). No
memorandum exceeding the page limitations may be filed unless the Court has
previously granted leave to file an oversized memorandum.

       (g)     Modification of Provisions in Particular Cases. The Court may provide
by order or other notice to the parties that different or additional provisions regarding
motion practice apply.

       (h)     Expedited Non-Dispositive Motion Practice.

       (1)     Parties in civil actions may seek non-dispositive relief by expedited
motion. The motion must be designated as a “Civil L. R. 7(h) Expedited Non-Dispositive
Motion.” The Court may schedule the motion for hearing or may decide the motion
without hearing. The Court may designate that the hearing be conducted by telephone
conference call. The Court may order an expedited briefing schedule.

       (2)      The motion must contain the material facts, argument, and, if necessary,
counsel’s certification pursuant to Civil L. R. 37. The motion must not exceed 3 pages



                                 6
   Case 2:17-cv-00935-LA Filed 11/01/18 Page 6 of 8 Document 30
       excluding any caption and signature block. The movant may not file a separate
       memorandum with the motion. The movant may file with the motion an affidavit or
       declaration for purposes of (1) attesting to facts pertinent to the motion and/or (2)
       authenticating documents relevant to the issue(s) raised in the motion. The movant’s
       affidavit or declaration may not exceed 2 pages. The respondent must file a memorandum
       in opposition to the motion within 7 days of service of the motion, unless otherwise
       ordered by the Court. The respondent’s memorandum must not exceed 3 pages. The
       respondent may file with its memorandum an affidavit or declaration for purposes of (1)
       attesting to facts pertinent to the respondent’s memorandum and/or (2) authenticating
       documents relevant to the issue(s) raised in the motion. The respondent’s affidavit or
       declaration may not exceed 2 pages. No reply brief is permitted absent leave of Court.

              (3)    The provisions of subsection (h) do not apply to 42 U.S.C. § 1983 actions
       brought by incarcerated persons proceeding pro se.

               (i)     Leave to file paper. Any paper, including any motion, memorandum, or
       brief, not authorized by the Federal Rules of Civil Procedure, these Local Rules, or a
       Court order must be filed as an attachment to a motion requesting leave to file it. If the
       Court grants the motion, the Clerk of Court must then file the paper.

               (j)     Citations.

               (1)   With the exception of the prohibitions in Seventh Circuit Rule 32.1, this
       Court does not prohibit the citation of unreported or non-precedential opinions, decisions,
       orders, judgments, or other written dispositions.

               (2)    If a party cites an unreported opinion, decision, order, judgment or other
       written disposition, the party must file and serve a copy of that opinion, decision, order,
       judgment, or other written disposition.


       This Motion is made upon the pleadings and proceedings had herein, the Brief in Support

of Summary Judgment, the Defendants’ Proposed Findings of Fact, the Declarations filed in

support, as well as all other papers, pleadings, and exhibits on file herein and/or exhibits attached

to the declaration accompanying this Motion. Through this Motion, the Defendants seek

dismissal of all claims, plus an award of costs, disbursements and fees as may be allowed by law.



       Dated this 1st day of November, 2018.




                                         7
           Case 2:17-cv-00935-LA Filed 11/01/18 Page 7 of 8 Document 30
                                    MUNICIPAL LAW & LITIGATION
                                    GROUP, S.C.

                                    Attorneys for Defendants, C.O. Knecht, C.O.
                                    Shelby, C.O. Martini, and C.O. Holterman


                                    By:    /s/ Samantha R. Schmid
                                           REMZY D. BITAR
                                           State Bar No: 1038340

                                           SAMANTHA R. SCHMID
                                           State Bar No. 1096315

ADDRESS:
730 N. Grand Avenue
Waukesha, WI 53186
O: (262) 548-1340
F: (262) 548-9211
E: rbitar@ammr.net
sschmid@ammr.net




                                       8
         Case 2:17-cv-00935-LA Filed 11/01/18 Page 8 of 8 Document 30
